Case 2:20-cr-00094-MRH Document 4 Filed 05/20/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

70-99 FILED

UNITED STATES OF AMERICA

)
)
Vv. ) Criminal No. MAY 20 2020
) UNDER SEAL ar
JUSTIN SEAN JOHNSON J CLERKUS. DISTRICT COUR! ,
alk/a TDS ) WEST. DIST. OF PENNSYLV
a/k/a DS )

MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
States Attorney for the Western District of Pennsylvania, and Gregory C. Melucci, Assistant
United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that the Arrest Warrant be
_ issued for the apprehension of the above-named defendant, upon the grounds that an Indictment
has been returned in the above-captioned criminal case charging the defendant with 18 U.S.C. §§
2, 371, 1028A(a)(1) and 1343.
Recommended bond: Detention

Respectfully submitted,

“SCOTT W. BRADY
United Stgtes Attorney

mn A

GREGORY C. MELUCCI
Assistant U.S. Attorney
PA ID No. 56777

   
  

 
